DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 46 are objected to because of the following informalities:  
Claim 6, “the along” in line 5 should read “the distance along”.
Claim 46, “side” in line 3 should read “sides”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 35-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of claim 1, line 7, of “at least one bending segment” is indefinite because it is unclear if this limitation refers to the same element as or a different element than the “plurality of bending segments” of claim 1, line 2-3. For examination purposes, it is assumed that the limitations refer to the same element.

Claim 3 recites the limitation "the outer surface side" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 4, line 2, of “a closed lumen portion and an open lumen portion” is indefinite because it is unclear if this limitation refers to the same elements as or different elements than the closed lumen portion and open lumen portion of claim 1. For examination purposes, it is assumed that the limitations refer to the same elements.
The limitation of claim 40, line 1, of “each” is indefinite because it is unclear how each of the bending segments includes “a first bending segment and a second bending segment”. For examination purposes, it is assumed that the bending segments include a first bending segment and a second bending segment, rather than each bending segment including these elements.
The limitation of claim 40, line 5, of “a first and second connection portion” is indefinite because it is unclear if this limitation refers to its own element (e.g., a first and a second second connection portion) or if it refers to the previously recited first and second first connection portion. For examination purposes, it is assumed that the limitation refers to its own element.
The limitation of claim 41, line 1, of “41” is indefinite because it is unclear how a claim can depend from itself.
The limitation of claim 42, line 3, of “a closed lumen portion” is indefinite because it is unclear if this limitation refers to the same element as or different element than the closed lumen 
Claim 42 recites the limitation "the second bending portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation should read “the second bending segment.
The limitation of claim 42, line 5, of “an open lumen portion” is indefinite because it is unclear if this limitation refers to the same element as or different element than the open lumen portion of claim 1. For examination purposes, it is assumed that the limitations refer to the same element.
Claim 43 recites the limitation "the second connecting portions" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation should read “the second connection portions”.
Claim 44 recites the limitation "the open lumen portions is are" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation should read “the open lumen portion is”.
Claim 47 recites the limitation "the connecting parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation should read “the connection portions”.
Claim 47 recites the limitation "the connection part" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation should read “a connecting part”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 35, 37-38, 40-42, and 45-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0131279 (Boulais).
1. Boulais discloses a surgical apparatus (10) comprising a steerable member (endoscope 20 or at least articulation joint 30), a plurality of bending actuation wires (“control cables” 890 at P0065, P0070, P0184, P0191). The steerable member is bendable (FIG. 2 and 20B; P0067, P0185 and P0190) and comprises a plurality of bending segments (discs 880). Each bending segment having a channel (e.g., central lumen of each disc 880) extending therethrough and a body (body of discs 880) surrounding the channel (FIG. 20A-20B). The plurality of bending actuation wires are arranged to pass through the steerable member and cause the steerable member to bend (FIG. 2, 19B, and 20B; P0065, P0070, P0184-P0185, P0191). The bending segments have an outer surface (e.g., entirety of exterior or outer surface of FIG. 20A-20B), a 
2. When the steerable member is bent, the length of contact between the bending actuation wire near the center of curvature and the bending segments is shorter than the length of contact between the bending actuation wire on the other side of the center of curvature and the bending segments (see FIG. 20B for length of contact where the length of contact can reasonably be considered the length between the two wire ends with at least a portion of the wire in the length of contact not being in direct contact with the bending segment).
3. The lumen in each bending segment is at a distance from the center of the bending segment (FIG. 20B). Each lumen is configured such that a wall thereof inwardly of the outer surface of the bending segment and closer to the center of the bending segments is longer than a wall thereof adjacent to the outer surface thereof (FIG. 20B).

5. The lumen in each bending segment has a stumbling portion (e.g., increased length of inner wall of each hole 886 as shown in FIG. 20B) on one side along the length, and configured such that when the steerable member is bent, the stumbling portion increases the length of contact between the wire on the other side of the center of curvature and the bending segments (FIG. 20B).
6. When the steerable member is bent, the distance along a path along which the bending actuation wire near the center of curvature passes through two adjacent bending segments is longer than the distance between the two adjacent bending segments near the center of curvature, and the distance along a path along which the bending actuation wire on the other side of the center of curvature passes through the two adjacent bending segments is equal to the distance between the two adjacent bending segments on the other side of the center of curvature (FIG. 20B).
35. The bending segments include first and second connection portions (pockets 882 and cams 884). The first connection portion of a first bending segment and the second connection portion of an adjacent, second bending segment, comprise a hinged connection (FIG. 19A-19B; P0184).
37. The second connection portion comprises a recess (see pocket 882).
38. The first connection portion comprises a protrusion with a curved distal surface (see cam 884). The recess of the second connection portion is shaped to accommodate the curved distal surface of the first connection portion (FIG. 19A-20B; P0184).

41. Four lumens are formed along the length of each bending segment, and two of the four lumens pass through two different first connection portions, and two of the four lumens pass through two different second connection portions (FIG. 19A-19B; P0184).
42. A portion of each lumen passing through the first connection portion or the second connection portion of the first bending segment is a closed lumen portion and the other of a first connecting portion and a second connecting portion of the second bending portion contacting the first bending segment is an open lumen portion (FIG. 19A-20B).
45. The steerable member comprises a plurality of plate-like bending segments (discs 880), and connection portions comprising a flexible material located between the bending segments (“flexibility” at P0067 and FIG. 19A-19B).
46. The connection portions are formed integrally between the bending segments and extend at a tangent to the channel of the bending segment on opposed sides of the channel (FIG. 19A-20B; P0184). First connection portions located between a first bending segment and a directly adjacent second bending segment extend in a first direction, and second connection portions 
47. The bending actuation wires are arranged to pass through the bending segments and the connecting parts (FIG. 19B). Each lumen has a bending actuation wire provided therein (FIG. 19B). The closed lumen portion extends within the connection part (FIG. 20B).
48. The connecting parts are configured to align the centers of adjacent bending segments (FIG. 19A-19B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0131279 (Boulais).
Boulais discloses the invention substantially as claimed as discussed above and further discloses the hinged connection (FIG. 19A-19B; P0184) but does not disclose the claimed pin. Boulais teaches a hinged connection (embodiment of FIG. 23L-23M and P0202) in the same field of endeavor including a pin (springs 1140) in order to secure the bending segments together (FIG. 23L-23M; P0202) and as an equivalent of the un-pinned hinged connection of FIG. 19A-19B. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the hinged connection with a pin of the embodiment of FIG. 23L-23M for the hinged connection (devoid of a pin) of FIG. 19A-19B in order to secure the bending segments together and since Boulais teaches the connections as being equivalents such that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art (MPEP 2143).
In re Dailey, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 43-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see page 7, filed 01/19/2021, with respect to claim objections and claims rejections under 35 USC 112 have been fully considered and are persuasive.  The objection/rejection has been withdrawn. 
Applicant’s arguments regarding the new limitations with respect to claim 1 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771